In a matrimonial action, plaintiff appeals, as limited by his notice of appeal and brief, from so much of a judgment of divorce of the Supreme Court, Kings County, dated May 12, 1976, as (1) fixed child support at the amount of $40 per week, (2) awarded a counsel fee, (3) ordered the posting of security for the payment of child support and (4) ordered the sale of the former marital residence. Judgment affirmed insofar as appealed from, with costs. The award of child support was reasonable in view of the circumstances of the parties. The fact that the husband, who is unemployed, has been receiving an income of only $95 per week in the form of unemploy-■■ ment insurance is not determinative. Testimony at the trial indicates that the husband quit his well-paying job and left his wife in order to live with his paramour in Canada and that he has not since seriously attempted to find a job commensurate with his ability (see Hickland v Hickland, 39 NY2d 1). Similarly, we find that the award of counsel fees was proper under the circumstances (see Domestic Relations Law, § 237, subd [a]). We have considered the other points raised by appellant and have found them to be without merit. Hopkins, Acting P. J., Latham, Damiani and Rabin, JJ., concur.